DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               
This office action is in response to the communication filed on 03/15/2022.  Claims 1-18 remain pending with no amendment.                       

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.                    
In the remarks, Applicants made two main arguments.                    
a)  The first argument:  Claim 1 includes the features “the light emitting device further comprises an electrochromic substrate disposed on the second electrode, a chromaticity instrument disposed on a light emitting side of the light emitting device” and “the chromaticity instrument is configured to acquire chromaticity of light emitted by the light emitting device”.  Such features are not disclosed by Sato as following reasons.  First, according to the disclosure in Figure 1 and paragraph [0042] of Sato, which is excerpted below with emphasis bolded, Sato teaches that “the deterioration detection circuit 66 monitors a current which is supplied from the driving power supply circuit 56 to the OLED 76 via the driving power supply line 64, and outputs a value of the current to the control device 58 as information indicating deterioration”.  In contrast, “the chromaticity instrument is configured to acquire chromaticity of light emitted by the light emitting device” in present claim 1, which is different form Sato.                          
This argument is not persuasive.  It is the control device 58 to acquire chromaticity of light emitted by the light emitting device by performing various image signal processes such as color adjustment on an image signal, and outputs the color adjusted image signal to the image line driving circuit 52 (see section [0044]), not the deterioration detection circuit 66 to acquire chromaticity of light emitted by the light emitting device.                               
b)  The second argument:  Secondly, in claim 1 of the present application, “the light emitting device further comprises an electrochromic substrate disposed on the second electrode, a chromaticity instrument disposed on a light emitting side of the light emitting device”; while Sato does not explicitly teach that “the deterioration detection circuit 66 is arranged on the light-emitting side of the OLED 76”.  That is, Sato does not explicitly disclose such a feature.                   
This argument is not persuasive.  Sato clearly teaches that the electrochromatic layer laminated on the upper electrode 26, wherein the upper electrode 26 is a part of the light emitting portion (see section [0009]).  The light emitting device, OLED portion 12 includes the electrochromatic layer laminated on the upper electrode 26 (see section [0026]).                                 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.         

Claims 1-4, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 2014/0217924), hereafter as Sato.                         
RE claim 1, Sato discloses that a light emitting device (see figure 1 and sections [0023], [0026]; i.e., OLED portion 12 of the unit 4), comprising a substrate, and a first electrode, a light emitting layer and a second electrode which are sequentially disposed on the substrate (see figure 1 and sections [0023], [0024], [0026], [0027]; i.e., TFT substrate 6, lower electrode 22, light emitting layer 24, upper electrode 26 sequentially disposed on the TFT substrate 6); wherein light emitting device further comprises an electrochromic substrate disposed on the second electrode (see section [0009]; i.e., the electrochromic layer laminated on the upper electrode 26), a chromaticity instrument disposed on a light emitting side of the light emitting device, a processor and a driver (see sections [0014], [0025], [0044] and figure 1; i.e., the circuit portion 10 is a chromaticity instrument, a processor and a driver); the chromaticity instrument is configured to acquire chromaticity of light emitted by the light emitting device (see figure 2 and sections [0044], [0045], [0046]; i.e., the control device 58 including a CPU to acquire chromaticity of light emitted by OLED 76); the processor is configured to calculate compensated chromaticity required for the light emitted by the light emitting device according to the chromaticity of the light emitted by the light emitting device acquired by the chromaticity instrument, and calculate an electrical signal according to the compensated chromaticity required for the light (see figure 2 and sections [0045], [0046], [0047]; i.e., the CPU of the control device 58 to determine a proper driving DC voltage of the EC element for obtaining color development for compensating for a chromaticity change of the OLED due to the deterioration); and the driver is configured to drive the electrochromic substrate to emit light with the electrical signal, to compensate for the chromaticity of the light emitted by the light emitting device (see figure 2 and sections [0047], [0043], [0045], [0046]; i.e., the EC element driving circuit 54 is the driver).                                      
RE claims 2 and 11, Sato discloses that wherein the light emitting device further comprises a memory which stores a correspondence between chromaticity of light emitted by the light emitting device and compensated chromaticity required for the light; and the processor is configured to calculate the compensated chromaticity for the light emitted by the light emitting device according to the chromaticity of the light emitted by the light emitting device acquired by the chromaticity instrument and the correspondence between the chromaticity of the light emitted by the light emitting device and the compensated chromaticity required for the light stored in the memory (see sections [0044], [0046], [0047], [0048], [0049]; i.e., the storage unit 68 is the memory).                     
RE claims 3 and 12, Sato discloses that wherein the electrical signal comprises a voltage signal; the memory further stores a correspondence between the compensated chromaticity required for the light and the voltage signal; and the processor is configured to calculate the electrical signal according to the compensated chromaticity required for the light and the correspondence between the compensated chromaticity required for the light and the voltage signal stored in the memory (see sections [0045], [0046], [0047], [0048], [0049]; i.e., a driving DC voltage of the EC element, the storage unit 68 is the memory, control device 58 is the processor).                         
RE claims 4 and 13, Sato discloses that wherein the first electrode is a reflective anode; the second electrode is a transparent cathode; or the first electrode is a reflective cathode; the second electrode is a transparent anode (see sections [0026], [0027], [0033]; i.e., the electrode 22 is the reflective anode; the electrode 26 is a transparent cathode).                           
RE claim 10, Sato discloses that a display apparatus, comprising the light emitting device (see sections [0007], [0008], [0023]; i.e., OLEDs).                                  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2014/0217924), hereafter as Sato, in view of Kuo (US 2012/0098007).                           
RE claims 5 and 14, Sato discloses the invention substantially as claimed, including that wherein the light emitting device comprises a white light emitting device (see section [0011]).           
However, Sato does not specifically disclose that the electrochromatic substrate is a structure which emits blue light when an electrical signal is applied thereon and is transparent when no electrical signal is applied thereon.                                
From the same field of endeavor, Kuo teaches that a LED unit having an electrochromic element 50 mounted thereon (see section [0012]), and when the electrochromic element 50 is not applied with electricity, the electrochromic element 50 remains transparent, but when applied electricity, the electrochromic element 50 is turned to blue/black color (see section [0017]).  The motivation of Kuo is to enable a LED to change color of a light-emitted therefrom according to different situations (see section [0004]).                             
Sato and Kuo are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Sato by including the teachings from Kuo in order to enable a LED to change color of a light-emitted therefrom according to different situations.                          
Claims 6-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2014/0217924), hereafter as Sato, in view of Li et al (US 2008/0252202), and hereafter as Li.                
RE claims 6 and 15, Sato discloses the invention substantially as claimed.                    
However, Sato does not specifically disclose that wherein the electrochromic substrate comprises a first transparent conductive layer, an electrochromic layer, an electrolyte layer and a second transparent conductive layer which are sequentially disposed on the second electrode.                  
From the same field of endeavor, Li teaches that the electrochromic element 54 (ECD) comprises a first transparent conductive layer, an electrochromic layer, an electrolyte layer and a second transparent conductive layer which are sequentially disposed on the second electrode (see figure 9 and section [0084]).  The motivation of Li is to obtain a desired color output (see section [0005]).                                                                                  
Sato and Li are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Sato by including the teachings from Li in order to obtain a desired color output.                
RE claims 7 and 16, Sato discloses the invention substantially as claimed.                      
However, Sato does not specifically disclose that wherein a material of the electrolyte layer comprises an all-solid polymer electrolyte, a gel polymer electrolyte, or a composite of the all-solid polymer electrolyte and the gel polymer electrolyte.                           
Li teaches that wherein a material of the electrolyte layer comprises an all-solid polymer electrolyte, a gel polymer electrolyte, or a composite of the all-solid polymer electrolyte and the gel polymer electrolyte (see section [0086]).  The motivation of Li is to obtain a desired color output (see section [0005]).                                                                                  
Sato and Li are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Sato by including the teachings from Li in order to obtain a desired color output.      
RE claims 8 and 17, Sato discloses the invention substantially as claimed.                      
However, Sato does not specifically disclose that wherein the material of the electrochromic layer comprises WO3 or Prussia white.                         
From the same field of endeavor, Li teaches that a material of the electrochromic layer comprises WO3 (see sections [0083], [0084]).  The motivation of Li is to obtain a desired color output (see section [0005]).                                   
Sato and Li are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Sato by including the teachings from Li in order to obtain a desired color output.                   
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2014/0217924), hereafter as Sato, in view of Smith (US 2017/0356608).                   
RE claims 9 and 18, Sato discloses the invention substantially as claimed.                     
However, Sato does not specifically discloses that wherein the chromaticity instrument comprises an optical system and an optical splitter; the optical system is configured to acquire light emitted by the light emitting device; and the optical splitter is configured to obtain the chromaticity of the light emitted by the light emitting device by performing analysis and calculation for the light emitted by the light emitting device acquired by the optical system.                          
From the same field of endeavor, Smith teaches that collimating lens 108 to acquire light emitted by light source 102 and beam splitter 142 to obtain the chromaticity of the light emitted by the light emitting device by performing analysis and calculation for the light emitted by the light emitting device acquired by the optical system (see figures 1A-1D, 2 and its associated depictions and section [0104]).  The motivation of Smith is to enable chromaticity of light source 102 to be controlled at a single point for transmission to multiple optical modules and illumination instruments (see section [0104]).                        
Sato and Smith are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Sato by including the teachings from Smith in order to enable chromaticity of light source 102 to be controlled at a single point for transmission to multiple optical modules and illumination instruments.                              

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                       
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 



access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
June 15, 2022